      Case 2:19-cv-00371-RMP         ECF No. 14       filed 01/31/20        PageID.101 Page 1 of 28



 1   Daniel E. Thenell, WSBA No. 37297
 2
     Email: dan@thenelllawgroup.com
     Emerson Lenon, OSB 123728
 3   Email: emerson@thenelllawgroup.com
 4
     Thenell Law Group, P.C.
     12909 SW 68th Parkway, Suite 290
 5   Portland, Oregon 97223
 6
     Telephone: (503) 372-6450
     Attorney for Plaintiff
 7

 8

 9

10

11

12                          UNITED STATES DISTRICT COURT
13                  FOR THE EASTERN DISTRICT OF WASHINGTON
14                                    SPOKANE DIVISION
15

16   LONNIE TOFSRUD, an individual,                      Case No. 2:19-cv-00371-RMP

17                      Plaintiff,
           vs.                                           FIRST AMENDED COMPLAINT
18                                                       FOR DAMAGES
     CITY OF SPOKANE, a municipal                        Violations of 42 U.S.C. § 1983, 14th
19   corporation in the State of Washington,             Amendment Due Process, Equal
20   CRAIG MEIDL, in his personal and                    Protection, 1st Amendment Retaliation,
     official capacity, JUSTIN LUNDGREN,                 Outrage, and Defamation
21   in his personal and official capacity, and
22   DAVE STABEN, in his personal and                    42 U.S.C. § 1983, supplemental state
     official capacity,                                  common law claims
23
                        Defendants.
24                                                       Damages at least $2,000,000 or an
25                                                       amount to be proven at trial

26                                                       DEMAND FOR JURY TRIAL
     Page 1 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                          THENELL LAW GROUP, P.C.
                                         12909 SW 68th Parkway, Suite 290
                                               Portland, OR 97223
                                            Telephone (503) 372-6450
                                            Facsimile (503) 372-6496
      Case 2:19-cv-00371-RMP      ECF No. 14       filed 01/31/20        PageID.102 Page 2 of 28



 1                               AMENDED COMPLAINT
 2
           Plaintiff Lonnie Tofsrud (“Plaintiff”), by and through his attorneys, Thenell
 3

 4
     Law Group, P.C., brings this Complaint herein and states and alleges as follows:

 5                            INTRODUCTORY STATEMENT
 6
     1. This action is filed by Plaintiff under 42 USC § 1983 and it seeks monetary
 7

 8
        damages and injunctive relief for violations of the                  Plaintiff’s Fourteenth

 9      Amendment due process and equal protection, unlawful retaliation for First
10
        Amendment free speech, and state law claims of outrage, and defamation by
11
        Defendants City of Spokane, Chief Craig Meidl, Assistant-Chief Justin Lundgren,
12

13      and Lieutenant Dave Staben.
14
     2. Defendants, except as noted herein, at all times material were acting in their
15
        official capacities. Defendants, acting under color of law, have deprived Plaintiff
16

17      of due process and equal protection of law, retaliation for exercise of free speech,
18
        and injured Plaintiff under state law by retaliating against Plaintiff’s exercise of
19
        free speech on a matter of public concern, by depriving Plaintiff of property
20

21      interests without due process, by treating Plaintiff differently than similarly
22
        situated persons without rational basis, by defaming Plaintiff and committing
23
        outrage upon him and by conspiring with each other in furtherance of the above
24

25      violations.
26
     Page 2 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                       THENELL LAW GROUP, P.C.
                                      12909 SW 68th Parkway, Suite 290
                                            Portland, OR 97223
                                         Telephone (503) 372-6450
                                         Facsimile (503) 372-6496
      Case 2:19-cv-00371-RMP      ECF No. 14        filed 01/31/20        PageID.103 Page 3 of 28



 1                               JURISDICTION AND VENUE
 2
     3. Jurisdiction is conferred upon this Court by 28 U.S.C. § 1331, federal question
 3

 4
        jurisdiction, 28 U.S.C. § 1343, civil rights jurisdiction, for violations of the

 5      Constitution, as actionable under 42 U.S.C. § 1983. Specifically, Plaintiff alleges
 6
        that Defendants have violated and continues to violate his rights to procedural due
 7

 8
        process and equal protection under the Fourteenth Amendment to the United

 9      States Constitution and his liberty and association interests under the First
10
        Amendment.
11
     4. Venue is proper under 28 U.S.C. § 1391(b), as Defendants reside in the Eastern
12

13      District of Washington and Plaintiff’s claims for relief arose in this district.
14
                                            PARTIES
15
     5. Plaintiff is a resident of Spokane County, Washington, and is employed by the
16

17      Spokane Police Department (“SPD”), a department within the City of Spokane
18
        (the “City”).
19
     6. The City is a municipal corporation liable for the tortious conduct of its agents
20

21      and employees pursuant to RCW 4.96.020. The City is sued for damages. The
22
        SPD is a department within the City and is responsible at all times for the acts and
23
        omissions of the SPD and its employees and agents. All references herein to the
24

25      SPD shall be taken as references to the City where applicable.
26
     Page 3 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                        THENELL LAW GROUP, P.C.
                                       12909 SW 68th Parkway, Suite 290
                                             Portland, OR 97223
                                          Telephone (503) 372-6450
                                          Facsimile (503) 372-6496
      Case 2:19-cv-00371-RMP      ECF No. 14          filed 01/31/20        PageID.104 Page 4 of 28



 1   7. Craig Meidl (“Meidl” or “Chief Meidl”) is the Chief of Police for the SPD.
 2
        Defendant Meidl represents SPD in his capacity as its Chief. Defendant Meidl is
 3

 4
        the final policy maker for SPD with regard to all matters related to the Plaintiff’s

 5      employment. Defendant Meidl is sued herein in his official capacity and as an
 6
        individual.
 7

 8
     8. Justin Lundgren (“Lundgren” or “Assistant Chief Lundgren”) is the Assistant

 9      Chief of Police for the SPD. Defendant Lundgren is sued herein in his official
10
        capacity and as an individual.
11
     9. Dave Staben (“Staben”) is a Lieutenant in the SPD. Defendant Staben is sued
12

13      herein in his official capacity and as an individual.
14
                                FACTUAL BACKGROUND
15
     10.Plaintiff has been a valued employee of the Spokane Police Department for the
16

17      past 28 years. Plaintiff was promoted to the rank of Detective in 1999. Plaintiff’s
18
        abilities and work ethic are memorialized in performance reviews,
19
        accommodations as well opinions submitted in the form of written and verbal
20

21      commendations. Plaintiff was assigned to the Targeted Crimes Unit (TCU) in
22
        approximately 2003. Plaintiff left the TCU for approximately three years before
23
        returning to the TCU in 2009 where he has worked until the events described
24

25      herein.
26
     Page 4 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                          THENELL LAW GROUP, P.C.
                                         12909 SW 68th Parkway, Suite 290
                                               Portland, OR 97223
                                            Telephone (503) 372-6450
                                            Facsimile (503) 372-6496
      Case 2:19-cv-00371-RMP      ECF No. 14        filed 01/31/20        PageID.105 Page 5 of 28



 1   11.The Major Crimes unit of the Spokane Police Department is charged with
 2
        investigating serious felonies including, but not limited to, homicides, serious
 3

 4
        assaults, and robberies. The detectives assigned to this unit are also responsible

 5      for the investigation of critical events involving police officers. This is a coveted
 6
        position within the investigative division and offers many incentives including,
 7

 8
        but not limited to, training, overtime opportunities, and equipment. Plaintiff was

 9      actively recruited to join Major Crimes prior to the events described herein. Once
10
        the Defendants initiated the retaliatory investigations into the Plaintiff, as
11
        described herein, the Plaintiff was no longer considered for any of the several open
12

13      positions in the Major Crimes unit.
14
     12.The Targeted Crimes Unit has had a longstanding working relationship with the
15
        ATF. The two entities have engaged in several joint criminal investigations both
16

17      in the state and federal arena. Plaintiff has been identified as the informal leader
18
        of TCU as well as an informal task force officer. There has been a memo of
19
        understanding wherein the ATF would reimburse the SPD for overtime incurred
20

21      by detectives working with the ATF. This relationship was also memorialized in
22
        an email from Staben. Plaintiff had been the lead investigator in a vast majority
23
        of the joint investigations with the ATF.
24

25   13.In 2016 Plaintiff and ATF Special Agent Julius began utilizing a specific
26
        confidential informant (the CI) to facilitate criminal investigations related to the
     Page 5 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                        THENELL LAW GROUP, P.C.
                                       12909 SW 68th Parkway, Suite 290
                                             Portland, OR 97223
                                          Telephone (503) 372-6450
                                          Facsimile (503) 372-6496
      Case 2:19-cv-00371-RMP      ECF No. 14        filed 01/31/20        PageID.106 Page 6 of 28



 1      trafficking of firearms and narcotics. The two initiated several investigations that
 2
        led to the arrest and convictions of many people involved in criminal activity in
 3

 4
        and around the greater Spokane area. Subjects were often career offenders with

 5      criminal histories including violent offenses. The obvious primary effect of the
 6
        investigations was the eventual incarceration of people involved in a wide array
 7

 8
        of criminal law violations, not just the firearms violations. A secondary effect

 9      was the disruption of criminal groups.
10
     14.Joint efforts between TCU and ATF were designed to disrupt and address the flow
11
        of firearms into the hands of career offenders. Cases decided by the Supreme
12

13      Court, including Arizona v Gant (2009), limited the ability for patrol officers to
14
        search vehicles incident to arrest. The TCU/ATF task force was utilizing CIs to
15
        perform controlled buys to both facilitate seizure of the illegal firearms as well as
16

17      arrest the serial offenders responsible for the flow of weapons.
18
     15.On November 6, 2017, SPD officers Corporal McCullough and Sergeant Vigessa
19
        contacted and arrested Tofsrud’s and Julius’s CI. The CI was charged and was
20

21      being held in custody. Sergeant Vigessa contacted Plaintiff and made him aware
22
        of the arrest. Plaintiff later reviewed the written arrest report and accompanying
23
        documents. Plaintiff was familiar with the work of both McCullough and Vigessa
24

25      in past incidents and made certain to review the unit history and the official reports
26
        filed by McCullough and Vigessa in this incident. Plaintiff noted discrepancies
     Page 6 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                        THENELL LAW GROUP, P.C.
                                       12909 SW 68th Parkway, Suite 290
                                             Portland, OR 97223
                                          Telephone (503) 372-6450
                                          Facsimile (503) 372-6496
      Case 2:19-cv-00371-RMP      ECF No. 14        filed 01/31/20        PageID.107 Page 7 of 28



 1      between the official report and the notes McCullough had entered in the unit
 2
        history or CAD.
 3

 4
     16.On December 27, 2017, Plaintiff called McCullough, urging him to address the

 5      discrepancies. Plaintiff was concerned that these discrepancies would cause
 6
        problems for the prosecutor’s office due to Brady disclosure implications.
 7

 8
        Specifically, the CAD or unit history is a discoverable document and any criminal

 9      defense attorney would immediately note the facts and details present in the unit
10
        history or CAD report which were absent or modified in the official police report
11
        of the arrest. Plaintiff advised McCullough that he would be contacting the
12

13      prosecutor’s office the following day for guidance. By contacting McCullough
14
        directly, Plaintiff was attempting to address the matter at the lowest possible level
15
        without escalation.
16

17   17.On December 28, 2017, Plaintiff contacted Eugene Cruz, a prosecutor at the
18
        Spokane County Prosecutor’s Office. Plaintiff discussed the discrepancies in
19
        McCullough’s report and provided Cruz with the report and the CAD notes or unit
20

21      history notes. The document provided by Plaintiff came directly from
22
        McCullough, were his authorship, or his unit history.
23
     18.Cruz communicated Plaintiff’s concerns to Jack Driscoll (“Driscoll”), the chief
24

25      criminal prosecutor at that time, and Mark Cipolla (“Cipolla”). The prosecutor’s
26
        office decided to dismiss the case against the CI arrested by McCullough and
     Page 7 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                        THENELL LAW GROUP, P.C.
                                       12909 SW 68th Parkway, Suite 290
                                             Portland, OR 97223
                                          Telephone (503) 372-6450
                                          Facsimile (503) 372-6496
      Case 2:19-cv-00371-RMP     ECF No. 14        filed 01/31/20        PageID.108 Page 8 of 28



 1      Vigessa. Driscoll also contacted Lieutenant Stevens who oversaw the SPD
 2
        internal affairs unit regarding possible misconduct by McCullough. It was the
 3

 4
        policy of the SCPO to refer allegations of officer misconduct to the internal

 5      investigations unit in the subject agency.
 6
     19.Instead of promptly opening an investigation into McCullough, Stevens contacted
 7

 8
        Lt. Staben, who was McCullough’s and Plaintiff’s superior officer. Staben took

 9      the case over from Stevens. Staben opened two internal affairs investigations, one
10
        into Plaintiff (“Tofsrud IA”) and a pretextual investigation into McCullough
11
        (“McCullough IA”). Plaintiff believes the McCullough IA was pretextual because
12

13      of the numbers assigned to the two IAs. The policy pattern and practice of the
14
        SPD is to number each IA when it is opened in a sequential fashion with a prefix
15
        designating the year, e.g. yy-xxx. Here the IA number associated with the
16

17      McCullough IA was 18-003 while the IA number associated with the Tofsrud IA
18
        was 18-002. Later both IAs were merged into 18-002 to obscure the fact that
19
        Staben opened the first investigation into Tofsrud, who had reported potential
20

21      misconduct.
22
     20.The Assignment History associated with IA 18-002 notes Stevens assigned the
23
        incident to Staben on January 15, 2018. Staben attached McCullough’s unit
24

25      history and officer reports that same day. Also, on January 15, 2018, Staben added
26
        Tofsrud to the IA as well as his Sergeant Preuniger, Plaintiff’s sergeant, who was
     Page 8 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                       THENELL LAW GROUP, P.C.
                                      12909 SW 68th Parkway, Suite 290
                                            Portland, OR 97223
                                         Telephone (503) 372-6450
                                         Facsimile (503) 372-6496
      Case 2:19-cv-00371-RMP     ECF No. 14        filed 01/31/20        PageID.109 Page 9 of 28



 1     investigated for allowing Plaintiff to take his complaint to Cruz outside the chain
 2
       of command. McCullough was not added to IA 18-002 until February 8, 2018, on
 3

 4
       or about the time McCullough’s IA was merged into Tofsrud’s. Staben initially

 5     attempted to interview Plaintiff on January 16, 2018, telling him he was merely a
 6
       witness in an IA into McCullough. Staben refused to allow Plaintiff to bring a
 7

 8
       legal representative with him, again telling him he was merely a witness. Staben

 9     further told Plaintiff the interview must happen that day to accommodate the
10
       attendance of the ombudsman, Bart Logue. Plaintiff was suspicious of this request
11
       because it was the policy of the SPD to include the ombudsman only for
12

13     investigations which originated by citizen complaint, not internally. Plaintiff
14
       declined to be interviewed on that day.
15
     21.Staben interviewed Detective James Erickson on January 16, 2018. Erickson
16

17     worked with Plaintiff in the TCU. Staben used deceptive interrogation techniques
18
       to elicit a statement from Erickson that Plaintiff used the word “lie” or “lied” when
19
       reporting the discrepancies to Cruz. This is contrary to the nature of the referral
20

21     Plaintiff made but became the basis for the allegations which Defendants
22
       conspired to sustain against Plaintiff. Police Guild Vice President Kris Honacker
23
       was present for Erickson’s interview. Upon learning of the Erickson interview and
24

25     Staben’s focus on Plaintiff, Plaintiff also elicited the support of the union and
26
       Honacker.
     Page 9 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                       THENELL LAW GROUP, P.C.
                                      12909 SW 68th Parkway, Suite 290
                                            Portland, OR 97223
                                         Telephone (503) 372-6450
                                         Facsimile (503) 372-6496
     Case 2:19-cv-00371-RMP      ECF No. 14        filed 01/31/20        PageID.110 Page 10 of 28



 1   22.Plaintiff and Honacker met with Assistant Chief Lundgren. Plaintiff and Honacker
 2
        apprised Lundgren of the chain of events and Lundgren opined the investigation
 3

 4
        should not have been opened by Staben at the shift level due to the obvious Brady

 5      Implications. Lundgren relieved Staben of the investigation and it was transferred
 6
        back to Stevens on January 17, 2018; it was then assigned to Sergeant Michael
 7

 8
        Carr and Sergeant Daniel Waters who handled the bulk of the investigation. It was

 9      Carr who later informed Plaintiff that the two IAs had been merged into one.
10
     23.Despite being relieved of the investigation, Staben continued to insert himself in
11
        the investigation process. This interference continued throughout the entire
12

13      process of the investigation, analysis, ultimate finding and grievance to reconsider
14
        the findings. Even if he did not engage in this improper interference, Staben had
15
        already tainted the focus of the investigation by turning it towards the Plaintiff,
16

17      who reported the potential misconduct, and away from McCullough, the potential
18
        malfeasant.
19
     24.Plaintiff also brought his concerns over the handling of the IAs and Staben
20

21      treatment of Plaintiff to the City’s HR department. Plaintiff and Honacker had a
22
        discussion with Jennifer Jackson of human resources. Jackson was given the same
23
        information as Lundgren. She was also made aware of inappropriate behavior
24

25      exhibited by Lieutenant Staben.
26
     Page 10 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                       THENELL LAW GROUP, P.C.
                                      12909 SW 68th Parkway, Suite 290
                                            Portland, OR 97223
                                         Telephone (503) 372-6450
                                         Facsimile (503) 372-6496
     Case 2:19-cv-00371-RMP      ECF No. 14        filed 01/31/20        PageID.111 Page 11 of 28



 1   25.On March 22, 2018, Sergeant Carr interviewed Plaintiff. Plaintiff was read his
 2
        administrative rights, which included in part, that Plaintiff was being compelled
 3

 4
        to answer questions truthfully and honestly. Plaintiff at all times answered

 5      questions truthfully.
 6
     26.In May of 2018, an administrative review panel concluded that Plaintiff had
 7

 8
        violated several policies. The most damning being SPD Policy 340.3.5 (f)

 9      “Knowingly making false, misleading or malicious statements that are reasonably
10
        calculated to harm or destroy the reputation, authority or official standing of the
11
        Department or members thereof.” The statements alleged to be false were
12

13      Plaintiff’s allegation against McCullough and Vigessa. None of Plaintiff’s
14
        allegations were proven false. McCullough’s report did in fact contain
15
        inconsistencies and the other officers involved in the arrest did in fact make
16

17      statements which conflicted with the evidence. None of the statements Plaintiff
18
        made prior to, or during the IA, were proven to be false.
19
     27.On June 22, 2018, Chief Meidl authored a letter of reprimand outlining the policy
20

21      violations committed by Plaintiff. The letter noted additional statements made by
22
        Plaintiff. The letter was presented to Plaintiff by Major Eric Olson. During that
23
        conversation, Olson indicated that he had requested a portion of the letter be
24

25      changed in an effort to lessen the chances that Plaintiff would be implicated by
26
        the Brady v Maryland requirements of the prosecutor’s office.
     Page 11 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                       THENELL LAW GROUP, P.C.
                                      12909 SW 68th Parkway, Suite 290
                                            Portland, OR 97223
                                         Telephone (503) 372-6450
                                         Facsimile (503) 372-6496
     Case 2:19-cv-00371-RMP       ECF No. 14        filed 01/31/20        PageID.112 Page 12 of 28



 1   28.On July 24, 2018, Plaintiff submitted a letter of rebuttal addressing the IA
 2
        investigation, the analysis, the eventual finding of the administrative review panel,
 3

 4
        and the subsequent letter of reprimand. Plaintiff enlisted the assistance of his

 5      attorney, Christian Phelps, in preparing that document. The document gave a clear
 6
        and concise explanation of the chain of events. Plaintiff had provided a list of
 7

 8
        witnesses who could elucidate the matter further; none of those witnesses were

 9      interviewed during the course of this investigation, nor were they interviewed
10
        after the rebuttal. Plaintiff did not receive any response from the Chief’s office
11
        other than an email indicating that the letter had been received and then it would
12

13      be read.
14
     29.On September 21, 2018, the Spokane Police Guild president, John Griffin,
15
        submitted a letter to Chief Meidl asking him to reconsider the letter of reprimand
16

17      as issued to Plaintiff. Griffin also met with members of the administrative review
18
        panel and plead the case. The chief declined to reconsider the letter and its
19
        language. This step exhausted Plaintiff’s administrative options to address this
20

21      miscarriage of justice.
22
     30.Contemporaneously with the events described herein, Chief Meidl presented a
23
        document to members of the Spokane Police Department. The document was
24

25      entitled “Highlights of the collaborative reform process in the Spokane Police
26
        Department”. Chief Meidl worked with community stakeholders on this
     Page 12 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                        THENELL LAW GROUP, P.C.
                                       12909 SW 68th Parkway, Suite 290
                                             Portland, OR 97223
                                          Telephone (503) 372-6450
                                          Facsimile (503) 372-6496
     Case 2:19-cv-00371-RMP      ECF No. 14         filed 01/31/20        PageID.113 Page 13 of 28



 1      document, including a prominent citizen of color named James Wilbourn. Mr.
 2
        Wilbourn was quoted in the document as saying “In order to gain trust with the
 3

 4
        community, the community wants to be sure that officers will report misconduct

 5      by other officers. Failure of officers to hold their peers who engage in misconduct
 6
        accountable soils the reputation of all officers”. This was precisely the ethic that
 7

 8
        Plaintiff attempted to adhere to by reporting the factual discrepancy in

 9      McCullough’s report.
10
     31.On August 29, 2018 Plaintiff was contacted by two of his peers who told him chief
11
        criminal deputy Cipolla had been publicly stating that Plaintiff would be identified
12

13      as a Brady officer. On August 30, 2018, Plaintiff was contacted directly by
14
        Cipolla, who requested a meeting. Honaker accompanied Plaintiff to Cipolla’s
15
        office. Plaintiff was served with a potential impeachment disclosure (“PID”)
16

17      letter. During the conversation, Cipolla indicated that the letter was the sole result
18
        of the finding by chief Meidl. Cipolla also indicated that he felt the investigation
19
        was agenda driven and poorly executed. Cipolla had previously told Plaintiff and
20

21      other witnesses that a member of the Spokane Police Department administration
22
        had contacted the prosecutor’s office in an effort to secure the decision to
23
        designate Plaintiff as a Brady officer. Cipolla refused to elaborate on that issue in
24

25      front of Honaker. Plaintiff believes the SPD Defendants conspired to create a
26
     Page 13 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                        THENELL LAW GROUP, P.C.
                                       12909 SW 68th Parkway, Suite 290
                                             Portland, OR 97223
                                          Telephone (503) 372-6450
                                          Facsimile (503) 372-6496
     Case 2:19-cv-00371-RMP      ECF No. 14         filed 01/31/20        PageID.114 Page 14 of 28



 1      Brady issue related to Plaintiff. Plaintiff further believes Cipolla was aware of this
 2
        conspiracy and nevertheless issued the PID letter.
 3

 4
     32.Plaintiff’s attorney, Mr. Phelps, attempted to intervene with the elected

 5      prosecutor, Larry Haskell. Phelps was unable to get Haskell to reverse his office’s
 6
        decision to designate Plaintiff a Brady officer despite evidence the office had acted
 7

 8
        in violation of their own written policy guidelines.

 9   33.On May 4, 2018, Plaintiff filed a discrimination/harassment complaint with
10
        Spokane City human resources. The complaint outlined specific behavior
11
        demonstrated by Lieutenant Staben. During the pendency of the complaint being
12

13      investigated Plaintiff was warned by his chain of command about contacting
14
        possible witnesses that could substantiate his allegations. Plaintiff is unaware of
15
        any policy that prohibits a victim of discrimination/harassment from identifying
16

17      possible witnesses and having contact with them. Plaintiff believes this direction
18
        is further evidence of retaliation and prevented many helpful witnesses from
19
        coming forward on Plaintiff’s behalf.
20

21   34.Plaintiff was advised the human resources complaint would not be investigated
22
        until after the IA had been completed. Plaintiff was told this would help protect
23
        the integrity of the IA. Plaintiff has cause to believe the investigations were not
24

25      kept separate and were used to accomplish the same unlawful purpose, that being
26
     Page 14 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                        THENELL LAW GROUP, P.C.
                                       12909 SW 68th Parkway, Suite 290
                                             Portland, OR 97223
                                          Telephone (503) 372-6450
                                          Facsimile (503) 372-6496
     Case 2:19-cv-00371-RMP      ECF No. 14        filed 01/31/20        PageID.115 Page 15 of 28



 1      to punish Plaintiff for his reporting of potential misconduct while protecting the
 2
        City, the SPD and the individual defendants.
 3

 4
     35.During the pendency of the HR complaint, Lieutenant Staben made contact with

 5      a subordinate (Tom Michaud) and discussed the complaint with him. Michaud
 6
        was so concerned about this discussion that he reported it to human resources.
 7

 8
     36.Carr confronted Plaintiff during Plaintiff’s shift regarding the HR complaint. Carr

 9      also admitted to other violations of IA policy by disclosing details of the
10
        investigation to others. Carr and Staben were familiar with IA policies and knew
11
        or should have known their actions violated those policies. Following this
12

13      confrontation with Carr, Plaintiff became concerned and contacted Jennifer
14
        Jackson and Christine Kavanaugh of human resources to ask for specific
15
        protections.
16

17   37.On November 20, 2018, Jennifer Jackson submitted a final report regarding the
18
        human resources complaint initiated by Plaintiff. The report was lacking crucial
19
        information and appeared to be a complaint and investigation of Plaintiff. The
20

21      report contained witness statements solicited by Jackson and Jacqui MacConnell
22
        director of SPD internal affairs. The witnesses appear to have been curated to
23
        protect Chief Meidl, Lt. Staben, and other members of the SPD executive staff.
24

25      The report did not include any witness interviews with Plaintiff’s peers or
26
        coworkers. Plaintiff and his attorneys submitted a response to the report pointing
     Page 15 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                       THENELL LAW GROUP, P.C.
                                      12909 SW 68th Parkway, Suite 290
                                            Portland, OR 97223
                                         Telephone (503) 372-6450
                                         Facsimile (503) 372-6496
     Case 2:19-cv-00371-RMP      ECF No. 14        filed 01/31/20        PageID.116 Page 16 of 28



 1      out the obvious inadequacies of the investigation and those conducting it. There
 2
        have been no attempts to rectify the clear mistakes made by the investigators.
 3

 4
     38.The City’s HR department eventually issued a report that largely found in favor

 5      of Staben and against Plaintiff. The report did find Staben lacked in emotional
 6
        intelligence and recommended training on emotional maturity. Plaintiff has reason
 7

 8
        to believe that Staben was never required to undergo any training as a result of the

 9      HR findings.
10
     39.Despite the fact that it was the malfeasance of McCullough and the SPD senior
11
        staff that led to Plaintiff’s report, Cpl. McCullough has been identified as a
12

13      “victim" of the Plaintiff in a memo from Staben. The evidence clearly showed
14
        McCullough had sufficient discrepancies in his report to warrant a PID letter;
15
        however, it was Plaintiff who was issued the PID letter in response to his reports
16

17      of the misconduct and removed from his position. McCullough, although also
18
        issued a PID letter, has been allowed to continue working specialty positions that
19
        provide augmented work hours, overtime opportunities and career advancement.
20

21      Despite Plaintiff’s allegations and the findings of the HR report, Staben continues
22
        to operate in a supervisory role with no negative repercussions. Plaintiff has been
23
        assigned to a precinct with limited/restricted duties and virtually no opportunities
24

25      for overtime. Plaintiff has been foreclosed from nearly every opportunity for
26
        career advancement. Plaintiff has also been prevented from working with the
     Page 16 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                       THENELL LAW GROUP, P.C.
                                      12909 SW 68th Parkway, Suite 290
                                            Portland, OR 97223
                                         Telephone (503) 372-6450
                                         Facsimile (503) 372-6496
     Case 2:19-cv-00371-RMP      ECF No. 14         filed 01/31/20        PageID.117 Page 17 of 28



 1      ATF. Plaintiff is being treated unequally from McCullough with no rational basis
 2
        to support the difference.
 3

 4
     40.The mishandling of the internal investigations and the human resources

 5      investigation, the persistent interference by Staben and others, and the unequal
 6
        treatment of Plaintiff have all caused extreme stress and destroyed an otherwise
 7

 8
        good working relationship between Plaintiff and many, if not all, of his former

 9      coworkers. The retaliatory interference by the police administration in the HR
10
        investigation and with the prosecutor’s office have caused Plaintiff to be denied
11
        opportunities for advancement and all of the above have contributed to Plaintiff’s
12

13      health issues. These stressors as well as unrelated health problems resulted in
14
        Plaintiff taking a medical leave for approximately eleven months.
15
     41.After returning from leave, Plaintiff was transferred to the North Precinct and was
16

17      told that his duties would include screening cases, distributing stickers for the scat
18
        program and conducting background investigations for perspective senior
19
        volunteers at the precinct. Plaintiff was also assigned an office in the reception
20

21      area of the precinct. The office was located in area where DOC offenders would
22
        report to their probation officers. The office was previously occupied by a patrol
23
        officer that had been identified as a Brady officer. That officer had retired just
24

25      prior to Plaintiff returning to duty. The office was across a narrow hallway from
26
        a room where the DOC offenders would supply urine samples. This placement
     Page 17 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                        THENELL LAW GROUP, P.C.
                                       12909 SW 68th Parkway, Suite 290
                                             Portland, OR 97223
                                          Telephone (503) 372-6450
                                          Facsimile (503) 372-6496
     Case 2:19-cv-00371-RMP      ECF No. 14         filed 01/31/20        PageID.118 Page 18 of 28



 1      was clearly retaliatory. After discussion with his Sergeant and Lieutenant, it was
 2
        decided that Plaintiff would share an office with his former partner, Detective
 3

 4
        Thieschafer.

 5   42.On August 14, 2019, Plaintiff was directed to report to the Academy for remedial
 6
        training. There had been an email between Captain Griffiths and Lieutenant
 7

 8
        McNabb outlining a policy that stated when an employee is gone on leave for

 9      more than 6 months, that employee must report to the Academy for training. The
10
        training is supposed to be designed to specifically address the employee’s new
11
        duty assignment. The training given to Plaintiff was limited to qualifying on a
12

13      PPC course with a handgun and reading policy. The training had no relative
14
        connection to Plaintiff’s new assignment.
15
                                   CLAIMS FOR RELIEF
16

17                             FIRST CLAIM FOR RELIEF
18
                         42 USC § 1983 – Fourteenth Amendment
19
                       Count One: Violation of Plaintiff’s Procedural
20

21                          and Substantive Due Process Rights
22
                                       (All Defendants)
23
     43.Plaintiff re-alleges all paragraphs previously alleged.
24

25   44.By and through the actions and omissions described above, Defendants deprived,
26
        and conspired with one another to deprive Plaintiff of his Fourteenth Amendment
     Page 18 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                        THENELL LAW GROUP, P.C.
                                       12909 SW 68th Parkway, Suite 290
                                             Portland, OR 97223
                                          Telephone (503) 372-6450
                                          Facsimile (503) 372-6496
     Case 2:19-cv-00371-RMP      ECF No. 14         filed 01/31/20        PageID.119 Page 19 of 28



 1      rights preventing deprivation of his constitutionally protected rights without due
 2
        process of law, causing him harm.
 3

 4
     45.Except as otherwise alleged herein, all Defendants acted under color of law at all

 5      times material.
 6
     46.Plaintiff has a property interest in his job, as he has a legitimate entitlement to
 7

 8
        continued employment with his public employer, as well as fair and equal access

 9      to overtime and promotional and training opportunities. This claim to entitlement
10
        arises out of the SPD’s promises of specific treatment in specific circumstances,
11
        including disciplinary action implemented upon existence of just cause, made in
12

13      City and Department disciplinary policies, the Brady best practice policy and the
14
        collective bargaining agreement.
15
     47.Defendants failed to provide adequate notice and opportunity to be heard
16

17      regarding his termination and his Brady listing. The listing effectively blacklisted
18
        Plaintiff and continues to affect him to this day. The investigation against Plaintiff
19
        was so flawed that it deprived him of due process.
20

21   48.Defendants then deprived Plaintiff of his constitutionally protected interests
22
        without due process of law when they forced him out of the TCU, deprived him
23
        of overtime pay (an “economic sanction”), drastically changed his work duties
24

25      and shift assignments, curtailing or eliminating training opportunities, and
26
        effectively ended his employability as a police officer and his ability to transfer
     Page 19 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                        THENELL LAW GROUP, P.C.
                                       12909 SW 68th Parkway, Suite 290
                                             Portland, OR 97223
                                          Telephone (503) 372-6450
                                          Facsimile (503) 372-6496
     Case 2:19-cv-00371-RMP      ECF No. 14         filed 01/31/20        PageID.120 Page 20 of 28



 1      laterally to a different department, thereby directly impacting his interest in
 2
        pursuing law enforcement as a profession elsewhere. Defendants continue to
 3

 4
        deprive Plaintiff of these interests without due process to this day.

 5   49.As a direct and proximate result of the acts and omissions of Defendants
 6
        complained of herein, Plaintiff has suffered, and continues to suffer, economic
 7

 8
        damages including lost overtime work, lost training and promotion opportunities,

 9      advancement, and disqualification from testifying in the course of his
10
        employment. Such injuries are permanent and continuing, and capable of being
11
        determined at trial.
12

13   50.As a further direct and proximate result of the acts and omissions complained of
14
        herein, Plaintiff has suffered, and continues to suffer, mental pain and suffering,
15
        humiliation, worry, anxiety, fear, loss of earning capacity, and loss of personal
16

17      and professional reputation, entitling him to an award of compensatory non-
18
        economic damages in an amount to be determined at trial.
19
     51.Plaintiff seeks injunctive and declaratory relief in the form of an order that he be
20

21      immediately reinstated in his prior position with full pay and that he be
22
        immediately removed from the Brady list. Plaintiff also seeks compensatory
23
        damages against Defendants including any unpaid back-pay, overtime pay, as well
24

25      as compensatory damages for pain and suffering including mental anguish, loss
26
        of self-esteem, dignity and standing in the community.
     Page 20 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                        THENELL LAW GROUP, P.C.
                                       12909 SW 68th Parkway, Suite 290
                                             Portland, OR 97223
                                          Telephone (503) 372-6450
                                          Facsimile (503) 372-6496
     Case 2:19-cv-00371-RMP      ECF No. 14         filed 01/31/20        PageID.121 Page 21 of 28



 1   52.Plaintiff has incurred attorney’s fees and costs in pursuing this claim. Plaintiff is
 2
        entitled to attorney fees, expert witness costs, litigation costs, and prejudgment
 3

 4
        interest.

 5             Count Two: Violation of Plaintiff’s Right to Equal Protection
 6
                                       (All Defendants)
 7

 8
     53.Plaintiff re-alleges all paragraphs previously alleged.

 9   54.SPD has a policy prohibiting untruthfulness in the performance of official duties.
10
        Plaintiff was investigated and wrongfully punished for an alleged violation of this
11
        policy. The basis for this punishment was the investigation and report completed
12

13      by the SPD and ratified by Lundgren and Meidl.
14
     55.McCullough’s inaccurate report was not fully investigated, but Plaintiff has cause
15
        to believe the report and CAD unit history taken together, constitute dishonesty
16

17      under the SPD policy. Furthermore, Plaintiff has reason to believe McCullough
18
        was dishonest in his statements during the investigation. Finally, Plaintiff has
19
        reason to believe if the investigation into McCullough were properly carried out,
20

21      McCullough would have been found to have been dishonest.
22
     56.On information and belief, McCullough has not been investigated or punished for
23
        his dishonesty. McCullough has not been subject to any employer discipline, nor
24

25      has he been reported to SCPO for untruthfulness, nor has he been included on the
26
        Brady list of dishonest law enforcement officers.
      Page 21 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                        THENELL LAW GROUP, P.C.
                                       12909 SW 68th Parkway, Suite 290
                                             Portland, OR 97223
                                          Telephone (503) 372-6450
                                          Facsimile (503) 372-6496
     Case 2:19-cv-00371-RMP      ECF No. 14         filed 01/31/20        PageID.122 Page 22 of 28



 1   57.Plaintiff was subjected to unequal treatment to McCullough without rational basis.
 2
     58.The Defendants actions violated the Equal Protection Clause of the Fourteenth
 3

 4
        Amendment.

 5   59.As a further direct and proximate result of the acts and omissions complained of
 6
        herein, Plaintiff has suffered, and continues to suffer, mental pain and suffering,
 7

 8
        humiliation, worry, anxiety, fear, loss of earning capacity, and loss of personal

 9      and professional reputation, entitling him to an award of compensatory non-
10
        economic damages in an amount to be determined at trial.
11
     60.Plaintiff has incurred attorney’s fees and costs in pursuing this claim. Plaintiff is
12

13      entitled to attorney fees, expert witness costs, litigation costs, and prejudgment
14
        interest.
15
                              SECOND CLAIM FOR RELIEF
16

17                           42 USC § 1983 – First Amendment
18
                    Violation of Right to Free Speech – Public Employee
19
                                       (All Defendants)
20

21   61.Plaintiff re-alleges all paragraphs previously alleged.
22
     62.Plaintiff’s referral of McCullough’s potential misconduct was protected under the
23
        1st and 14th Amendments to the Constitution.
24

25   63.Police misconduct, particularly dishonesty, is a matter of public concern.
26
     64.Plaintiff’s acts described herein were the sole motivating factors for one or more
      Page 22 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                        THENELL LAW GROUP, P.C.
                                       12909 SW 68th Parkway, Suite 290
                                             Portland, OR 97223
                                          Telephone (503) 372-6450
                                          Facsimile (503) 372-6496
     Case 2:19-cv-00371-RMP       ECF No. 14         filed 01/31/20        PageID.123 Page 23 of 28



 1      of the following retaliatory actions: the referral of Plaintiff to IA for investigation,
 2
        the Defendants making Plaintiff the center of the IA investigations, the merging
 3

 4
        of the IA investigations, the referral to the SCPO for impeachment disclosure, the

 5      removal of work assignments and opportunities, the manner in which the IA was
 6
        conducted, the manner in which the HR investigation was conducted, the selective
 7

 8
        nature of the witnesses called for both the IA and the HR investigations, the

 9      imposition of discipline on Plaintiff, the inclusion of Plaintiff on the Brady list,
10
        the refusal to adjust the discipline by the SPD, and the refusal to remove Plaintiff
11
        from the PID.
12

13   65.Except as otherwise noted herein all Defendants were acting under color of law
14
        and in their official capacities at all times material.
15
     66.There was no independent justification for the retaliatory acts taken by Defendants
16

17      against Plaintiff.
18
     67.As a result of the above-described actions, Plaintiff has suffered damages totaling
19
        at least $2 million, including lost wages and benefits, lost economic potential,
20

21      harm to reputation, emotional distress, and incurrence of attorney fees and other
22
        costs.
23
     68.Plaintiff has incurred attorney’s fee and costs in pursuing this claim.
24

25

26
     Page 23 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                         THENELL LAW GROUP, P.C.
                                        12909 SW 68th Parkway, Suite 290
                                              Portland, OR 97223
                                           Telephone (503) 372-6450
                                           Facsimile (503) 372-6496
     Case 2:19-cv-00371-RMP      ECF No. 14         filed 01/31/20        PageID.124 Page 24 of 28



 1                             THIRD CLAIM FOR RELIEF
 2
                                              Outrage
 3

 4
                                       (All Defendants)

 5   69.Plaintiff re-alleges all paragraphs previously alleged.
 6
     70.The Defendants’ actions alleged herein were extreme and outrageous conduct.
 7

 8
     71.The Defendants acted intentionally or recklessly in a manner that caused Plaintiff

 9      severe emotional distress.
10
     72.The Defendants’ acts of investigating and labeling a law enforcement officer as a
11
        liar, despite clear evidence collectively consists of an extraordinary transgression
12

13      of the bounds of socially tolerable conduct that is extreme and outrageous. The
14
        application of the label “liar” in an ordinary social context is severely damaging
15
        to any private member of the community. To so label, publicly, a law enforcement
16

17      officer is outrageous in the extreme. Law enforcement officers are expected to
18
        perform a highly dangerous and stressful job and are held to high standards of
19
        honesty. All the credible evidence here would indicate that Plaintiff met or
20

21      exceeded that high standard. The application of the label “liar” and the continued
22
        and intentional refusal to remedy the situation, has caused severe mental and
23
        emotional anguish.
24

25   73.Plaintiff seeks injunctive and declaratory relief in the form of an order that he be
26
        immediately removed from the Brady list. Plaintiff further seeks an order that the
     Page 24 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                        THENELL LAW GROUP, P.C.
                                       12909 SW 68th Parkway, Suite 290
                                             Portland, OR 97223
                                          Telephone (503) 372-6450
                                          Facsimile (503) 372-6496
     Case 2:19-cv-00371-RMP      ECF No. 14         filed 01/31/20        PageID.125 Page 25 of 28



 1      Defendants shall contact all parties in receipt of information regarding his
 2
        inclusion on the Brady list and inform them that he was never to have been
 3

 4
        included in the first place. Plaintiff also seeks compensatory damages in an

 5      amount to be proven at trial for the infliction of severe mental and emotional
 6
        trauma. Plaintiff further prays for an order awarding punitive damages due to the
 7

 8
        particularly aggravated disregard of the Plaintiff’s rights.

 9                            FOURTH CLAIM FOR RELIEF
10
                                           Defamation
11
                                       (All Defendants)
12

13   74.Plaintiff re-alleges all previously alleged paragraphs.
14
     75.Defendants made statements in the form of the IA investigation, memos and
15
        reports, letters, emails, and public comments in which they labeled Plaintiff as
16

17      untruthful.
18
     76.These statements were untrue, defamatory, intended to subject Plaintiff to ridicule,
19
        and diminish the respect and confidence in which Plaintiff is held by his employer,
20

21      the City, and the public. These statements have the potential to cause damage to
22
        Plaintiff’s profession up to, and including, termination and revocation of his law
23
        enforcement certification.
24

25   77.Moreover, Plaintiff’s inclusion on the Brady list means that the false statement
26
        labeling him as untruthful has been published to every defense attorney who had
     Page 25 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                        THENELL LAW GROUP, P.C.
                                       12909 SW 68th Parkway, Suite 290
                                             Portland, OR 97223
                                          Telephone (503) 372-6450
                                          Facsimile (503) 372-6496
     Case 2:19-cv-00371-RMP      ECF No. 14        filed 01/31/20        PageID.126 Page 26 of 28



 1      a case in the county involving Plaintiff. This has already caused Plaintiff to be
 2
        named as a defendant in one tort claim filed with the City and County of Spokane.
 3

 4
     78.Defendants knew the statements were false and acted maliciously or recklessly,

 5      or in bad faith.
 6
     79.Defendants’ statements were defamatory per se. As a direct and proximate result
 7

 8
        of Defendant’s defamatory statements, Plaintiff has suffered economic and non-

 9      economic damages.
10
                                 REQUEST FOR RELIEF
11
           WHEREFORE, Plaintiff requests judgment in favor of Plaintiff and against
12

13   Defendants, as follows:
14
        1. On each and every one of Plaintiff’s claims against Defendants, for economic
15
           damages in a sum to be determined at the time of trial;
16

17      2. On each and every one of Plaintiff’s claims against Defendants, for non-
18
           economic damages in a sum to be determined at the time of trial;
19
        3. A judicial declaration that Defendants’ actions violated Plaintiff’s
20

21         constitutional rights, as alleged above;
22
        4. A mandatory injunction ordering Defendants to remove Plaintiff from the
23
           Brady List, taking such steps as are reasonably necessary to remedy the
24

25         ongoing economic harm;
26
     Page 26 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                       THENELL LAW GROUP, P.C.
                                      12909 SW 68th Parkway, Suite 290
                                            Portland, OR 97223
                                         Telephone (503) 372-6450
                                         Facsimile (503) 372-6496
     Case 2:19-cv-00371-RMP     ECF No. 14         filed 01/31/20        PageID.127 Page 27 of 28



 1     5. A mandatory injunction ordering Defendants to reinstate Plaintiff in his
 2
          position prior to discipline;
 3

 4
       6. An award of attorney’s fees and costs pursuant to 42 U.S.C. § 1988 and other

 5        applicable law;
 6
       7. An award of pre-judgment interest on all liquidated amounts awarded;
 7

 8
       8. An award of post-judgment interest from the date of judgment to the date of

 9        payment of that judgment amount;
10
       9. A post-trial award of an amount sufficient to offset any adverse tax
11
          consequences resulting from payment of the judgment;
12

13     10.Punitive damages for the aggravated defamation and outrageous conduct
14
          causing severe emotional distress; and
15
       11.Any other legal or equitable relief this court deems just and proper.
16

17        DATED this 31st day of January 2020.
18

19                                                      THENELL LAW GROUP, P.C.
20

21                                            By:       /s/ Daniel E. Thenell
                                                        Daniel E. Thenell, WSBA No. 37297
22
                                                        E-mail: dan@thenelllawgroup.com
23                                                      Emerson Lenon, OSB 123728
                                                        Email: emerson@thenelllawgroup.com
24
                                                        Telephone: (503) 372-6450
25                                                            Of Attorneys for Plaintiff
26
     Page 27 – FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     (WAED Case No. 2:19-cv-00371-RMP)                         2018-139

                                       THENELL LAW GROUP, P.C.
                                      12909 SW 68th Parkway, Suite 290
                                            Portland, OR 97223
                                         Telephone (503) 372-6450
                                         Facsimile (503) 372-6496
     Case 2:19-cv-00371-RMP           ECF No. 14          filed 01/31/20        PageID.128 Page 28 of 28



 1                                     CERTIFICATE OF SERVICE

 2

 3          I hereby certify that on the 31st day of January, 2020, I electronically filed the foregoing

 4   FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF with the

 5   Clerk of Court using the CM/ECF system, which will then send a notification of such filing to the

 6   following:

 7

 8    Thomas W. McLane, WSBA #1226
      Email: twm@twmclanelaw.com
 9
             Attorneys for Defendants
10

11
     SENT VIA:
12

13   ☐   U.S. Postal Service, ordinary first-class mail
     ☐   U.S. Postal Service, certified or registered mail, return receipt requested
14   ☐   Hand Delivery
15   ☐   Facsimile
     ☐   Electronic Service
16      Email
     ☐   Other (specify) ____________________
17

18

19
                                                                           THENELL LAW GROUP, P.C.
20
                                                                     By:
21                                                                         Anne M. Puppo, Legal Assistant
22

23

24

25

26

      Page 28 –CERTIFICATE OF SERVICE (WAED Case No. 2:19-cv-00371-RMP)                                 2018-139

                                              THENELL LAW GROUP, P.C.
                                             12909 SW 68th Parkway, Suite 290
                                                   Portland, OR 97223
                                                Telephone (503) 372-6450
                                                Facsimile (503) 372-6496
